BOARDMAN, Chief Judge.
By this appeal we review the amended final judgment rendered pursuant to a jury verdict in a suit brought by appellant/cross-appellee/plaintiff, Richard Nasrallah Homes, Inc., against appellees/cross-appel-lants/defendants, Carl G. and Amarilys G. Rassler, to foreclose a mechanic’s lien.
After a review of the evidence in its entirety, consideration of the briefs, and after hearing oral arguments, we hold that there was sufficient, competent evidence to support the jury verdicts. We cannot, however, sustain the award of the trial court of prejudgment interest in the sum of $531.36 to appellant. See, e. g., Newcombe v. South Florida Business Negotiators, Inc., 340 So.2d 1192 (Fla. 2d DCA 1976). We, therefore, direct the trial court to delete that item from the amended final judgment. In all other respects the judgment is affirmed.
AFFIRMED as modified with directions.
OTT and DANAHY, JJ., concur.